Judgment of the Supreme Court, Dutchess County, dated January 19, 1965, reversed, on the law, without costs, and proceeding remitted to the court below for the purpose of: (1) holding a further hearing, (2) assigning counsel to represent relator on such hearing and (3) making a determination de novo on the basis of the proof adduced upon such hearing. No questions of fact were considered. It was error for the court below to have disregarded relator’s request that he be assigned counsel to represent him (see People v. Hughes, 15 N Y 2d 172). Uglietta, Acting P. J., Christ, Brennan, Hopkins and Munder, JJ., concur.